            Case 1:19-cv-01592 Document 1 Filed 05/30/19 Page 1 of 12



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA
 Department of Justice, Antitrust Division
 450 5th Street, N.W., Suite 8700
 Washington, D.C. 20530,

                               Plaintiff,
 v.
                                                          Civil Action No.:
 AMCOR LIMITED
 Thurgauerstrasse 34
 CH-8050, Zurich,
 Switzerland

      and

 BEMIS COMPANY, INC.
 One Neenah Center
 Neenah, WI 54957

                               Defendants.




                                            COMPLAINT


       The United States of America (“United States”), acting under the direction of the

Attorney General of the United States, brings this civil antitrust action against Defendants Amcor

Limited (“Amcor”) and Bemis Company, Inc. (“Bemis”) to enjoin Amcor’s proposed acquisition

of Bemis. The United States complains and alleges as follows:


I.     NATURE OF THE ACTION

       1.      Pursuant to a Transaction Agreement dated August 6, 2018, Amcor proposes to

acquire all of the shares of Bemis for $6.8 billion, making the combined company the largest

flexible packaging manufacturer in the world. Hospitals rely on flexible medical packaging to
             Case 1:19-cv-01592 Document 1 Filed 05/30/19 Page 2 of 12



preserve the sterility of surgical tools, implants such as artificial hips, and a host of other medical

devices. Improper packaging threatens the health of patients by allowing contamination from

hazardous microbes and raises the cost of healthcare by exposing medical facilities to

unnecessary risk.

       2.      In the United States, Amcor and Bemis are two of only three significant suppliers

of three medical packaging products critical to the safe transportation and use of medical

devices: heat-seal coated medical-grade Tyvek rollstock (“coated Tyvek”), heat-seal coated

medical-grade paper rollstock (“coated paper”), and heat-seal coated medical-grade Tyvek die-

cut lidding (“die-cut lids”). Tyvek is a spinbonded material made from high-density

polyethylene fibers, while paper is made from cellulose fibers. Both coated Tyvek and coated

paper are wound onto a roll (“rollstock”) for easy transport and later conversion into finished

medical packaging. Pouches and bags made from coated Tyvek, for example, are used to

package surgical kits and cardiac catheters, while coated paper pouches and bags are used to

package gauze and other wound care products. Coated Tyvek also is a necessary input to die-cut

lids when the lids are used by medical device manufacturers to package and transport heavy,

expensive, sharp, or bulky devices such as implants or pacemakers.

       3.      The proposed acquisition will eliminate competition between Amcor and Bemis

to supply these products to customers and likely lead to increased prices. As a result, the

proposed acquisition likely would substantially lessen competition in the development,

production, and sale of coated Tyvek, coated paper, and die-cut lids for medical use in the United

States in violation of Section 7 of the Clayton Act, 15 U.S.C. § 18, and should be enjoined.




                                                  2
               Case 1:19-cv-01592 Document 1 Filed 05/30/19 Page 3 of 12



II.     THE PARTIES


        4.       Amcor, a global packaging manufacturer, is organized under Australian law and

is headquartered in Zurich, Switzerland. In 2018, Amcor had total sales of over $9 billion,

including approximately $288 million in sales of flexible packaging for medical use in the

United States.

        5.       Bemis, a global packaging manufacturer, is a Missouri corporation headquartered

in Neenah, Wisconsin. In 2018, Bemis had total sales of over $4 billion, including

approximately $260.9 million in sales of flexible packaging for medical use in the United States.

 III.   JURISDICTION AND VENUE

        6.       The United States brings this action under Section 15 of the Clayton Act, 15

U.S.C. § 25, to prevent and restrain Defendants from violating Section 7 of the Clayton Act, 15

U.S.C. § 18.

        7.       Defendants themselves, or through wholly-owned subsidiaries, produce and sell

coated Tyvek, coated paper, and die-cut lids in the flow of interstate commerce. Defendants’

activities in the development, production, and sale of these products substantially affect interstate

commerce. This Court has subject-matter jurisdiction over this action pursuant to Section 15 of

the Clayton Act, 15 U.S.C. § 25, and 28 U.S.C. §§ 1331, 1337(a), and 1345.

        8.       Defendants have consented to venue and personal jurisdiction in this District.

Venue is proper in this District under Section 12 of the Clayton Act, 15 U.S.C. § 22, and 28

U.S.C. § 1391(c).

 IV.    INDUSTRY BACKGROUND

        9.       Medical flexible packaging protects medical devices from dangerous microbes

and particulates that can cause medical complications and risk patient safety. Medical devices


                                                  3
             Case 1:19-cv-01592 Document 1 Filed 05/30/19 Page 4 of 12



used every day in hospitals, medical offices, and labs—ranging from a patient’s gown to a

syringe or an orthopedic implant—are sterilized after they have been packaged and must remain

that way until use. With lives potentially at stake if a sterile barrier fails, flexible packaging

manufacturers use complex chemical engineering and substantial manufacturing know-how and

expertise to make their packaging products.

       10.      Of the many materials available to make medical flexible packaging, two—

medical grade paper and Tyvek—are each necessary for packaging certain medical devices.

Both products can be sold in rollstock form, or as a “converted,” or finished, packaging product,

such as a die-cut lid, a bag, or a pouch.

       11.     Unlike any other medical flexible packaging materials, Tyvek and medical grade

paper are compatible with all methods of medical device sterilization, including sterilization by

ethylene-oxide gas (“EtO”), which requires a “breathable,” or porous, package. To limit the risk

of contamination, medical devices are sterilized after they are packaged, and the most common

way to sterilize a medical device is with EtO. Tyvek and paper allow EtO gas to enter and exit

while maintaining a sterile barrier. Other breathable materials have been developed, but no other

breathable material is currently used to package medical devices.

       12.     Tyvek often is preferred by medical device manufacturers over any other flexible

packaging material because it is extremely durable. Once packaged and sterilized, medical

devices are transported to hospitals, labs, or doctors’ offices and stored until use. During

transport and storage, medical device manufacturers rely on a device’s packaging to withstand

rough handling and preserve a sterile barrier. Because Tyvek is the most tear and puncture

resistant medical flexible packaging material on the market, it is frequently used to protect bulky,

heavy, or expensive devices such as hip implants and other orthopedics.



                                                   4
             Case 1:19-cv-01592 Document 1 Filed 05/30/19 Page 5 of 12



       13.     Medical device manufacturers require a heat-seal coating to be applied to Tyvek

and paper when those materials are used to package certain medical devices or in conjunction

with certain medical packaging conversion equipment. Developing a coating formula and

perfecting the application of coating to Tyvek or paper is complicated and requires substantial

know-how and expertise. Coatings are trade secrets and difficult to engineer and replicate. If a

coating is not applied properly, a package’s seal can fail, rendering the medical device inside

hazardous to use.

       14.     When a medical device is used in a medical procedure, a number of risks arise

that can compromise a device’s function or sterility. Heat-seal coatings reduce the risk of

contamination because they ensure that Tyvek and paper peel cleanly from the remainder of the

package and do not generate particulates when opened. If the package is not easy to open, a

medical professional could drop the device, touch it inadvertently, or cause it to touch the outside

of the package or something else that is not sterile. Alternatively, if, at the time of opening, the

packaging material releases particulates, those particulates can contaminate the device.

       15.     Coatings also may make certain seals between different materials possible. For

example, hip implants are normally packaged in rigid trays with die-cut lids made of Tyvek that

are cut to match the shape of the tray. Because of the combined durability of a rigid tray and

coated Tyvek, the pairing often is preferred for packaging expensive, heavy, or unusually-shaped

medical devices. Sealing Tyvek to a rigid tray, however, is not possible unless the Tyvek is

coated. A coating may also make it possible for sealing to occur at a broader range of

temperatures, which makes coatings particularly important for medical device manufacturers or

converters with older equipment.




                                                  5
             Case 1:19-cv-01592 Document 1 Filed 05/30/19 Page 6 of 12



       16.     The Food and Drug Administration has established strict regulatory standards for

evaluating, selecting, and using medical packaging materials. Medical device manufacturers

have an obligation to ensure that their medical flexible packaging meets these standards, which

requires qualification of the conditions in which a product will be manufactured and validation of

the packaging’s forming, sealing, and assembly processes.

       17.     Before a packaged medical device goes to market, the medical device

manufacturer must qualify the packaging supplier’s facilities, raw materials, and manufacturing

line. Additionally, the combination of device and packaging must be validated by the medical

device manufacturer. The validation process requires numerous tests, including quality testing,

sterilization testing, seal-strength testing, real-time aging simulations, and shipping and handling

simulations. These safeguards protect patients from hazardous microbes, bacteria, or particulates

that can breach the package’s sterile barrier during transport, storage, or opening.

       18.     Qualification and validation of new packaging for a medical device can take years

to complete and cost thousands of dollars. Even small changes to an existing package can

necessitate requalification or revalidation.

V.     RELEVANT MARKETS

       A. Product Markets

               a. Heat-Seal Coated Medical-Grade Tyvek Rollstock

       19.      Heat-seal coated medical-grade Tyvek rollstock (“coated Tyvek”) is a properly

defined relevant product market within the meaning of Section 7 of the Clayton Act, 15 U.S.C. §

18.

       20.      There are no substitutes for coated Tyvek for certain packaging applications.

Uncoated Tyvek lacks the peelability, sealability, and particulate control of coated Tyvek and



                                                 6
             Case 1:19-cv-01592 Document 1 Filed 05/30/19 Page 7 of 12



does not adhere to a rigid tray. Medical-grade paper in coated or uncoated form also generally is

not a substitute for coated Tyvek because medical-grade paper lacks the same degree of

durability that Tyvek delivers.

       21.      In the event of a small but significant non-transitory price increase for coated

Tyvek, customers would not substitute away from coated Tyvek in sufficient volume so as to

render the price increase unprofitable.

               b. Heat-Seal Coated Medical Grade Paper Rollstock

       22.      Heat-seal coated medical-grade paper rollstock (“coated paper”) is a properly

defined relevant product market within the meaning of Section 7 of the Clayton Act, 15 U.S.C. §

18.

       23.      There are no substitutes for coated paper for certain packaging applications.

Uncoated paper lacks the peelability and particulate control of coated paper. Tyvek rollstock in

coated or uncoated form also generally is not a substitute for applications that rely upon coated

paper, because the price of Tyvek is so much higher than the price of coated paper that a

customer would not switch to Tyvek even considering Tyvek’s superior durability.

       24.      In the event of a small but significant non-transitory price increase for coated

paper, customers would not substitute away from coated paper in sufficient volume so as to

render the price increase unprofitable.

               c. Heat-Seal Coated Tyvek Die-Cut Lids

       25.      Heat-seal coated Tyvek die-cut lids (“die-cut lids”) are a properly defined

relevant product market within the meaning of Section 7 of the Clayton Act, 15 U.S.C. § 18.

       26.      There are no substitutes for die-cut lids when used for certain applications.

Uncoated materials are not substitutes for die-cut lids because coating is necessary for a lid to



                                                 7
             Case 1:19-cv-01592 Document 1 Filed 05/30/19 Page 8 of 12



adhere to a rigid tray. Similarly, lids made of paper are not a substitute for die-cut lids because

paper lids lack the same degree of durability as Tyvek.

       27.      In the event of a small but significant non-transitory price increase for die-cut

lids, customers would not substitute away from die-cut lids in sufficient volume so as to render

the price increase unprofitable.

       B. Geographic Market

       28.      The relevant geographic market for each of the relevant product markets is the

United States. Producers of the relevant products can target customers based on their locations.

Due to shipping costs and unique specifications there is no ability to arbitrage. Therefore, the

relevant geographic market for each relevant product market is defined as sales made to

customers in the United States.

VI.    ANTICOMPETITIVE EFFECTS

       29.     The proposed acquisition of Bemis by Amcor likely would substantially lessen

competition for U.S. customers the three relevant product markets. Amcor, Bemis, and one other

company are the three primary competitors in each of these markets. The Defendants’ combined

share is over 70% in coated Tyvek and coated paper, and over 50% in die-cut lids.

       30.      Market concentration is a useful indication of how rigorous competition is in a

market and whether a transaction is likely to cause competitive effects. Concentration in

relevant markets is typically measured by the Herfindahl-Hirschman Index (or “HHI”). Markets

in which the HHI is in excess of 2,500 points are considered highly concentrated. See U.S. Dep’t

of Justice & Fed. Trade Comm’n, Horizontal Merger Guidelines ¶ 5.3 (revised August 19, 2010)

(“Merger Guidelines”), https://www.justice.gov/atr/horizontal-merger-guidelines-08192010.




                                                  8
             Case 1:19-cv-01592 Document 1 Filed 05/30/19 Page 9 of 12



       31.      As demonstrated in the table below, which is based on Defendants’ 2017

revenues, each of these markets is highly concentrated and would become significantly more

concentrated as a result of the proposed acquisition.

 Market                        Pre-Acquisition HHI        Post-Acquisition HHI         HHI Delta

 Coated Tyvek                          3300                  More than 5800               2500

 Coated Paper                          3900                        8000                   4200

 Die-Cut Lids                          3600                        4900                   1300


       32.      The proposed acquisition leads to an increase in the HHI of more than 200 points

in each of these product markets, making the acquisition presumptively harmful under the

Horizontal Merger Guidelines.

       33.      The transaction also eliminates head-to-head competition between Amcor and

Bemis and threatens the benefits that customers have realized from that competition in the form

of lower prices and better service. Due to Amcor and Bemis’s collective overall expertise in

meeting the needs of customers and other technical and commercial factors, including among

other things, price, quality, and the ability to pass each customer’s rigorous qualification and

validation procedures, Amcor and Bemis are frequently viewed by each other and by customers

as two of the three most significant competitors in the market.

       34.      Amcor and Bemis competed against each other to win business, and they

proposed pricing and products to customers that reflected an awareness of that competition. As a

result, the ability of each company to raise prices, reduce quality, or limit technical support

services to Medical Device Manufacturers has been constrained by the possibility of losing

business to the other. For many customers, Amcor and Bemis are their two best substitutes. By

eliminating Bemis as a competitor, Amcor likely would gain the incentive and ability to increase


                                                  9
                 Case 1:19-cv-01592 Document 1 Filed 05/30/19 Page 10 of 12



its bid prices, reduce quality, and reduce technical support below what it would have been absent

the acquisition.

           35.     Customers have benefitted from competition between Amcor and Bemis through

lower prices and higher quality. The combination of Amcor and Bemis would eliminate this

competition and future benefits to customers and likely would result in harmful unilateral price

effects.

 VII.      ENTRY

           36.     Entry is unlikely to prevent or remedy the acquisition’s likely anticompetitive

effects. Entry into the development, production, and sale of the foregoing relevant products is

costly and unlikely to be timely or sufficient to prevent the harm to competition caused by the

elimination of Bemis as an independent supplier.

           37.     Barriers to entry include the significant technical expertise required to design a

coating and production process that satisfies customer requirements. A new supplier would first

need to develop and produce a heat-seal coating sufficient to meet the rigorous standards set by

potential customers. The supplier would then need to develop a system to apply the coating to

meet customers’ rigorous standards. In addition, the technical know-how necessary to pass

customers’ qualification tests is difficult to obtain and is learned through a time-consuming trial-

and-error process.

           38.     Even after a new entrant has developed the necessary capabilities, the entrant’s

product must be qualified and validated by potential customers, demonstrating that its products

can meet rigorous quality and performance standards. These qualification and validation

requirements discourage entry by imposing substantial costs on potential suppliers with no




                                                    10
                Case 1:19-cv-01592 Document 1 Filed 05/30/19 Page 11 of 12



guarantee that their products will be successful in the market. They also take substantial time—

in some cases, years—to complete.

VIII. VIOLATIONS ALLEGED

          39.     The acquisition of Bemis by Amcor is likely to lessen competition substantially in

each of the relevant markets set forth above in violation of Section 7 of the Clayton Act, 15

U.S.C. § 18.

          40.     The transaction will likely have the following anticompetitive effects, among

others:

                 a. actual and potential competition between Amcor and Bemis in the relevant

                    markets will be eliminated;

                 b. competition generally in the relevant markets will be substantially lessened;

                    and

                 c. prices in the relevant markets will likely increase.

          41.     The United States requests that this Court:

                 a. adjudge and decree Amcor’s acquisition of Bemis to be unlawful and in

                    violation of Section 7 of the Clayton Act, 15 U.S.C. § 18;

                 b. enjoin Defendants and all persons acting on their behalf from consummating

                    the proposed acquisition of Bemis by Amcor or from entering into or carrying

                    out any other agreement, plan, or understanding the effect of which would be

                    to combine Amcor with Bemis;

                 c. award the United States its costs of this action; and

                 d. grant the United States such other relief as the Court deems just and proper.




                                                   11
Case 1:19-cv-01592 Document 1 Filed 05/30/19 Page 12 of 12
                        Case 1:19-cv-01592 Document 1-1 Filed 05/30/19 Page 1 of 2

                                                            CIVIL COVER SHEET
JS-44 (Rev. 6/1 7 DC
  I. (a) PLAINTIFFS                                                            DEFENDANTS
 UNITED STATES OF AMERICA                                                     Amcor Limited                                  Bemis Company, Inc.
 United States Department of Justice                                          Thurgauerstrasse 34                            One Neenah Center
 Antitrust Division                                                           CH-8050, Zurich                                Neenah, WI 54957
 450 Fifth Street, NW., Suite 8700                                            Switzerland
 Washington D.C. 20530
 (b)COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF 11001                           COUNTY OF RESIDENCE OF FIRST LISTED DEFENDANT 99999
                   (EXCEPT IN U.S. PLAINTIFF CASES)                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                      NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE TRACT OF LAND INVOLVED

 (c)ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER)                       ATTORNEYS (IF KNOWN)
Rebecca Valentine                                                            Joseph Krauss                                        Stephen Wu
United States Department of Justice                                          Counsel for Amcor Limited                            Counsel for Bemis Company, Inc.
Antitrust Division                                                           Hogan LoveIls US LLP                                 McDermott Will & Emery
450 Fifth Street, NW., Suite 8700                                            555 13th St. N.W.                                    444 W Lake St. #4000
Washington, D.C. 20530                                                       Washington, D.C. 20004                               Chicago, IL 60606
(202) 598-2844
 II. BASIS OF JURISDICTION                                        III. CITIZENSHIP OF PRINCIPAL PARTIES (PLACE AN x IN ONE BOX FOR
    (PLACE AN x IN ONE BOX ONLY)                                  PLAINTIFF AND ONE BOX FOR DEFENDANT) FOR DIVERSITY CASES ONLY!
                                                                                         PTF    DFT                                                        PTF           DFT
 ® 1 U.S. Government        0 3 Federal Question
       Plaintiff                  (U.S. Government Not a Party)   Citizen of this State        01 01                Incorporated or Principal Place       04         04
                                                                                                                    of Business in This State
 0 2 U.S. Government
       Defendant
                            0 4 Diversity
                                 (Indicate Citizenship of
                                                                  Citizen of Another State     02 02                Incorporated and Principal Place 0 5             0,
                                                                                                                    of Business in Another State
                                 Parties in item III)             Citizen or Subject of a
                                                                  Foreign Country
                                                                                               03 03                Foreign Nation                        06         06
                                           IV. CASE ASSIGNMENT AND NATURE OF SUIT
           (Place an X in one category, A-N, that best represents your Cause of Action and one in a corresponding Nature of Suit)

 0 A. Antitrust           0 B. Personal Injury/                        0 C. Administrative Agency                               0 D. Temporary Restraining
                                   Malpractice                                     Review                                                  Order/Preliminary
  = 410 Antitrust                                                                                                                          Injunction
                          = 310 Airplane                                ED 151 Medicare Act
                          = 315 Airplane Product Liability                                                                      Any nature of suit from any category
                          = 320 Assault, Libel & Slander                Social Security                                         may be selected for this category of
                                                                        = 861 HIA (1395ff)                                      case assignment.
                          = 330 Federal Employers Liability
                                                                        = 862 Black Lung (923)
                          = 340 Marine
                                                                        = 863 DIWC/DIWW (405(g))                                *(lf Antitrust, then A governs)*
                          = 345 Marine Product Liability
                                                                        = 864 SSID Title XVI
                          = 350 Motor Vehicle
                                                                        = 865 RSI (405(g))
                          = 355 Motor Vehicle Product Liability
                                                                        Other Statutes
                          =I 360 Other Personal Injury
                                                                        = 891 Agricultural Acts
                          = 362 Medical Malpractice
                                                                        = 893 Environmental Matters
                          = 365 Product Liability
                                                                        = 890 Other Statutory Actions (If
                          = 367 Health Care/Pharmaceutical
                                                                                 Administrative Agency is
                                  Personal Injury Product Liability
                                                                                 Involved)
                          = 368 Asbestos Product Liability

 0 E. General Civ I (Other)                                 OR               0 F. Pro Se General Civil
 Real Property                         Bankruptcy                                   Federal Tax Suits                            = 462 Naturalization
  = 210 Land Condemnation              = 422 Appeal 27 USC 158                          870 Taxes (US plaintiff or                      Application
  = 220 Foreclosure                    = 423 Withdrawal 28 USC 157                          defendant)                           = 465 Other Immigration
  = 230 Rent, Lease & Ejectment                                                     = 871 IRS-Third Party 26 USC                        Actions
     1240 Torts to Land                Prisoner Petitions                                   7609                                 = 470 Racketeer Influenced
  =245 Tort Product Liability          LI 535 Death Penalty                                                                             & Corrupt Organization
                                            540 Mandamus & Other                    Forfeiture/Penalty
  = 290 All Other Real Property                                                     = 625 Drug Related Seizure of                = 480 Consumer Credit
                                            550 Civil Rights                                                                     = 490 Cable/Satellite TV
                                       EJ 555 Prison Conditions                            Property 21 USC 881
 Personal Property                                                                                                               = 850 Securities/Commodities/
     J370 Other Fraud                  I= 560 Civil Detainee — Conditions           = 690 Other
                                                                                                                                        Exchange
  = 371 Truth in Lending                        of Confinement                                                                   = 896 Arbitration
                                                                                    Other Statutes
  = 380 Other Personal Property                                                     = 375 False Claims Act                       = 899 Administrative Procedure
         Damage                        l'i2perty Rights
                                                                                    = 376 Qui Tam (31 USC                               Act/Review or Appeal of
  = 385 Property Damage                DIE 820 Copyrights
                                                                                           3729(a))                                     Agency Decision
         Product Liability             = 830 Patent
                                                                                    = 400 State Reapportionment                  = 950 Constitutionality of State
                                       = 835 Patent — Abbreviated New
                                                                                    = 430 Banks & Banking                               Statutes
                                               Drug Application
                                                                                    = 450 Commerce/ICC                           = 890 Other Statutory Actions
                                           840 Trademark
                                                                                           Rates/etc.                                    (if not administrative agency
                                                                                    = 460 Deportation                                    review or Privacy Act)
                           Case 1:19-cv-01592 Document 1-1 Filed 05/30/19 Page 2 of 2


 0 G.       Habeas Corpus/                    C.) H.     Employment                           0     I. FOIA/Privacy Act                   0      J.   Student Loan
            2255                                     Discrimination
                                                     442 Civil Rights — Employment                 895 Freedom of Information Act                152 Recovery of Defaulted
 =I 530 Habeas Corpus — General
                                                         (criteria: race, gender/sex,              890 Other Statutory Actions                       Student Loan
 ED 510 Motion/Vacate Sentence
                                                         national origin,                              (if Privacy Act)                              (excluding veterans)
      463 Habeas Corpus — Alien
          Detainee                                       discrimination, disability, age,
                                                         religion, retaliation)

                                              *(If pro se, select this deck)*                 *(If pro se, select this deck)*

 0 K.       Labor/ERISA                        0 L.        Other Civil Rights                 0 M.        Contract                         (:)   N. Three-Judge
            (non-employment)                               (non-employment)                                                                      Court
                                                                                              ED 110 Insurance
       710 Fair Labor Standards Act                441 Voting (if not Voting Rights              120 Marine                                      441 Civil Rights — Voting
       720 Labor/Mgmt. Relations                       Act)                                   =130 Miller Act                                        (if Voting Rights Act)
       740 Labor Railway Act                       443 Housing/Accommodations                    140 Negotiable Instrument
       751 Family and Medical                      440 Other Civil Rights                     EJ 150 Recovery of Overpayment
           Leave Act                               445 Americans w/Disabilities —                    & Enforcement of
       790 Other Labor Litigation                      Employment                                    Judgment
       791 Empl. Ret. Inc. Security Act            446 Americans w/Disabilities —                153 Recovery of Overpayment
                                                       Other                                         of Veteran's Benefits
                                                1=448 Education                                  160 Stockholder's Suits
                                                                                                 190 Other Contracts
                                                                                                 195 Contract Product Liability
                                                                                                 196 Franchise


 V. ORIGIN
 0 1 Original        0 2 Removed 0 3 Remanded       0 4 Reinstated 0 5 Transferred        0 6 Multi-district 0 7 Appeal to                              0 8 Multi-district
     Proceeding          from State  from Appellate    or Reopened     from another           Litigation         District Judge                             Litigation —
                         Court       Court                             district (specify)                        from Mag.                                 Direct File
                                                                                                                 Judge

 VI. CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE.)
  Section 7 of the Clayton Act, 15 U.S.C. § 18 - Merger that substantially lessens competition.

 VII. REQUESTED IN                           CHECK IF THIS IS A CLASS           DEMAND $                                        Check YES only if demanded in complaint
                                             ACTION UNDER F.R.C.P. 23               JURY DEMAND:                                YES              NO
      COMPLAINT

 VIII. RELATED CASE(S)                       (See instruction)                   YES                    NO                      If yes, please complete related case form
       IF ANY

 DATE:           i‘/.10/1611                      SIGNATURE OF ATTORNEY OF RECORD


                                              INSTRUCTIONS FOR COMPLETING CIVIL COVER SHEET JS-44
                                                            Authority for Civil Cover Sheet

     The JS-44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and services of pleadings or other papers as required
by law, except as provided by local rules of court, This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the
Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint filed.
Listed below are tips for completing the civil cover sheet These tips coincide with the Roman Numerals on the cover sheet.

           I.         COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF/DEFENDANT (b) County of residence: Use 11001 to indicate plaintiff if resident
                      of Washington, DC, 88888 if plaintiff is resident of United States but not Washington, DC, and 99999 if plaintiff is outside the United States.

                      CITIZENSHIP OF PRINCIPAL PARTIES: This section is completed only if diversity of citizenship was selected as the Basis of Jurisdiction
                      under Section II.

           IV.        CASE ASSIGNMENT AND NATURE OF SUIT: The assignment of a judge to your case will depend on the category you select that best
                      represents the primary cause of action found in your complaint. You may select only one category. You must also select one corresponding
                      nature of suit found under the category of the case.

           VI.        CAUSE OF ACTION: Cite the U.S. Civil Statute under which you are filing and write a brief statement of the primary cause.

           VIII.      RELATED CASE(S), IF ANY: If you indicated that there is a related case, you must complete a related case form, which may be obtained from
                      the Clerk's Office.

           Because of the need for accurate and complete information, you should ensure the accuracy of the information provided prior to signing the form.
